          In the United States Court of Federal Claims
                                          No. 20-417T
                                      Filed: June 29, 2021


 KERRY J. MILLS,

                    Plaintiff,

 v.

 UNITED STATES,

                    Defendant.


                                  ORDER OF DISMISSAL

       For the reasons provided in the Memorandum Opinion filed concurrently with this Order,
the Court lacks jurisdiction over this matter. Accordingly, the defendant’s motion to dismiss
(ECF 24) is GRANTED, and the complaint is DISMISSED pursuant to Rule 12(b)(1) and
Rule 12(h)(3) of the Rules of the Court of Federal Claims.

       The Clerk is DIRECTED to enter judgment accordingly. No costs are awarded.

        The parties shall submit any proposed redactions to the opinion by July 13, 2021. If no
redactions are proposed, the Court will release the opinion publicly without change.

       It is so ORDERED.

                                                                   s/Richard A. Hertling
                                                                   Richard A. Hertling
                                                                   Judge
